Citation Nr: 1207258	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  99-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sickle cell disease.

2.  Entitlement to service connection for glaucoma of the right eye, to include as secondary to sickle cell disease.

3.  Entitlement to service connection for avascular necrosis of the right hip, to include as secondary to sickle cell disease.

4.  Entitlement to service connection for a renal disorder, to include as secondary to sickle cell disease.

5.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 1998 and June 2000 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.  

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  See the Veteran's October 2000 substantive appeal (VA Form 9).  The Veteran was scheduled for a hearing on October 24, 2002.  See a September 2010 letter from the RO.  However, in an October 2002 statement, the Veteran asserted that he no longer wished to participate in such a hearing.  See an October 2002 statement from the Veteran.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The Board remanded this case for further development in October 2003.  That development was completed, and the case was returned to the Board for appellate review.  In November 2006, the Board issued a decision denying the Veteran's claims on appeal herein.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2008 Order, the Court vacated the November 2006 Board decision and remanded the matter to the Board for development consistent with the parties' May 2008 Joint Motion for Remand (Joint Motion).  As instructed by the May 2008 Court-adopted Joint Motion, the Board remanded the Veteran's claims in January 2010 for further evidentiary development.  The Veteran's claims have been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

Reasons for Remand:  To ensure compliance with prior remand instructions and to adjudicate inextricably intertwined issues.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board initially remanded this case in October 2003, in pertinent part, to afford the Veteran a VA examination in connection with his claim for sickle cell disease.  He was provided such an examination in March 2005, and the Veteran's claims were denied in the November 2006 Board decision.  However, the parties agreed in the May 2008 Joint Motion that the March 2005 VA examination was inadequate and failed to comply with the Board's October 2003 remand instructions because:  (1) the examination was not performed by an appropriate specialist in blood diseases; and (2) the examiner failed to address a service department medical board determination and a September 1999 VA physician's opinion.  See the October 2003 Board remand at pages 9 - 10 and the May 2008 Joint Motion.  The case was returned to the Board.  

In the January 2010 remand, the Board observed that ordinarily there is no requirement that VA medical opinions be rendered by specialists.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Cox v. Nicholson, 20 Vet. App. 563 (2007), (holding that it has never required that medical examinations under section 5103A only be conducted by physicians.)  However, in light of the Board's specific remand instructions in October 2003 and the May 2008 Joint Motion instructions, the Board again remanded the Veteran's claims in January 2010 and, in pertinent part, specifically instructed:  

"[T]he Veteran should be afforded a VA examination to determine the nature and etiology of any sickle cell disease that may be present.  If possible, the examination should be performed by a specialist in blood diseases.  If such a specialist is unavailable, the claims file should be properly documented;"

and

"In rendering his or her opinion, the examiner should address any conflicting medical assessment of record, to include the service department medical board determination and the September 1999 VA physician's opinion."

See the January 2010 Board remand at pages 5 and 6, respectively.  (Emphasis as in the original.)

In the November 2010 VA examination request from the RO, the Board's January 2010 remand instructions were conveyed verbatim, but without the Board's added emphasis.  See the November 2010 VA examination request from the RO.  However, the November 2010 VA examination report reflects that the VA examiner was a medical doctor (M.D.) rather than a specialist and fails to reflect whether a specialist in blood diseases was sought and/or unavailable.  Moreover, the November 2010 VA examiner failed to address the service department medical board determination and the September 1999 VA physician's opinion despite the specific instructions of the October 2003 and January 2010 Board remands.  See the November 2010 VA examination report.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above, the Board finds that the November 2010 VA examination is inadequate for the purposes of this decision, and thus, the Board's October 2003 and January 2010 remand instructions have not been substantially complied with.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, in effort to comply with the Board's October 2003 and January 2010 remand instructions as well as the May 2008 Joint Motion, the Board finds that another VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any sickle cell disease that may be present.

As previously noted by the Board, a decision on the claim for service connection for sickle cell disease could change the outcome of the Veteran's claims for service connection for glaucoma of the right eye, avascular necrosis of the right hip, and a renal disorder as well as his claim for TDIU.  In this regard, the Board observes that the Veteran has contended that these disorders are secondary to his sickle cell disease, and a grant of service connection for any of the claimed disorders could affect the adjudication of the TDIU claim.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for sickle cell disease must be resolved prior to resolution of the other claims for service connection and TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED to for the following action:

1.  The Veteran must be afforded a VA examination to determine the nature and etiology of any sickle cell disease that may be present.  

If possible, the examination should be performed by a specialist in blood diseases.  

If such a specialist is unavailable, the claims file MUST reflect that a specialist was sought and found to be unavailable.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.  The examiner should note that there is a legal question in this case to be resolved by the adjudicator as to whether sickle cell disease existed prior to service.  Therefore, for the purpose of providing medical information which may be needed in the case, the examiner is asked to assume that the Veteran's sickle cell disease did pre-exist service in rendering his or her opinions.

The examiner should comment as to whether the Veteran's preexisting sickle cell disease worsened in severity during his active service from July 1975 to September 1975.  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

It should also be noted that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation, but if during service, a superimposed disease or injury occurs, service connection may be warranted for the resultant disability.

In rendering his or her opinion, the examiner MUST address any conflicting medical assessment of record, to include the service department medical board determination and the September 1999 VA physician's opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph, to include development and adjudication of the Veteran's service connection and TDIU claims.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



